Exhibit 10.2a
CENTEX CORPORATION 2003 EQUITY INCENTIVE PLAN
(Amended and Restated Effective October 8, 2008)
1. Plan
     The Centex Corporation 2003 Equity Incentive Plan (the “Plan”) was adopted
by the Corporation to reward certain key Employees of the Corporation and its
Affiliates and Non-employee Directors of the Corporation by providing for
certain cash benefits and by enabling them to acquire shares of Common Stock of
the Corporation.
2. Objectives
     (a) Purpose. The purpose of this Centex Corporation 2003 Equity Incentive
Plan is to further the interests of the Corporation and its shareholders by
providing incentives in the form of Awards to key Employees and Non-employee
Directors who can contribute materially to the success and profitability of the
Corporation and its Affiliates. Such Awards will recognize and reward
outstanding performances and individual contributions and give Participants in
the Plan an interest in the Corporation parallel to that of the shareholders,
thus enhancing the proprietary and personal interest of such Participants in the
Corporation’s continued success and progress. This Plan will also enable the
Corporation and its Affiliates to attract and retain such Employees and
Non-employee Directors.
     (b) IRC Section 409A. The Plan and Awards granted hereunder are intended to
comply with or be exempt from the requirements of Code Section 409A, and shall
be interpreted and administered in a manner consistent with those intentions.
Any provision of this Plan to the contrary notwithstanding, Grandfathered Awards
shall not be governed by the provisions of this amended and restated Plan but
instead shall continue to be governed by the provisions of the Plan as in effect
on December 31, 2007.
3. Definitions
     As used herein, the terms set forth below shall have the following
respective meanings:
     “Affiliate” means a Subsidiary or Joint Venture; provided, however, that a
Subsidiary or Joint Venture shall be considered an Affiliate only if the
Subsidiary or Joint Venture would be aggregated and treated as a single employer
with the Corporation under Code Section 414(b) (controlled group of
corporations) or Code Section 414(c) (group of trades or businesses under common
control), as applicable, but in applying such Code Sections, an ownership
threshold of 50% shall be used as a substitute for the 80% minimum ownership
threshold that appears in, and otherwise must be used when applying, the
applicable provisions of (a) Code Section 1563 and the regulations thereunder
for determining a controlled group of corporations under Code Section 414(b),
and (b) Treasury Regulation § 1.414(c)-2 for determining the trades or
businesses that are under common control under Code Section 414(c).
     “Authorized Officer” means the Chief Executive Officer of the Corporation
(or any other senior officer of the Corporation to whom he or she shall delegate
the authority to execute any Award Agreement, where applicable).
     “Award” means an Employee Award or a Director Award, and does not include a
Grandfathered Award.

1



--------------------------------------------------------------------------------



 



     “Award Agreement” means a written agreement setting forth the terms,
conditions and limitations applicable to an Award, to the extent the Committee
determines such agreement is necessary.
     “Board” means the Board of Directors of the Corporation.
     “Black-Scholes Value” means the formula given by the option pricing model
of such name used to calculate the theoretical fair value of a stock option at
any given time.
     “Change in Control” means, unless otherwise defined by the Committee, a
change in control of a nature that would be required to be reported in response
to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the Securities
Exchange Act of 1934, as amended, whether or not the Corporation is then subject
to such reporting requirement; provided, that, without limitation, such a change
in control shall be deemed to have occurred if:
     (i) a third person, including a “Group” as defined in Section 13(d)(3) of
the Exchange Act, becomes the beneficial owner of Common Stock having fifty
(50) percent or more of total number of votes that may be cast for the election
of Directors; or
     (ii) as a result of, or in connection with, a contested election for
Directors, persons who were Directors immediately before such election shall
cease to constitute a majority of the Board;
provided, however, that no Change in Control shall be deemed to have occurred
with respect to paragraph 10 unless such event constitutes an event specified in
Code Section 409A(a)(2)(A)(v) and the Treasury Regulations and other guidance
issued under or related to Section 409A of the Code.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Code Section 409A” means Section 409A of the Code and all applicable
regulations and other guidance issued under or related to Section 409A of the
Code.
     “Committee” means the independent Compensation Committee of the Board as is
designated by the Board to administer the Plan; provided, however, that with
respect to Director Awards, “Committee” shall mean the Board.
     “Common Stock” means Centex Corporation common stock, par value $.25 per
share.
     “Corporation” means Centex Corporation, a Nevada corporation, or any
successor thereto.
     “Director” means an individual who is a member of the Board.
     “Director Award” means any Option, Stock Award or Performance Award
granted, whether singly, in combination or in tandem, to a Participant who is a
Non-employee Director pursuant to such applicable terms, conditions and
limitations (including treatment as a Performance Award) as the Committee may
establish in order to fulfill the objectives of the Plan.
     “Disability” means a disability determination in accordance with the terms
of the Long Term Disability Plan of Centex Corporation, provided that with
respect to Awards that are subject to Code Section 409A, the Participant also
must meet one of the following conditions:

2



--------------------------------------------------------------------------------



 



     (a) the Participant is unable to engage in any substantial gainful activity
by reason of a medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months; or
     (b) the Participant is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Participant’s Employer.
     “Dividend Equivalents” means, with respect to Stock Units or shares of
Restricted Stock that are to be issued at the end of the Restriction Period, an
amount equal to all dividends and other distributions (or the economic
equivalent thereof) that are payable to stockholders of record during the
Restriction Period on a like number of shares of Common Stock.
     “Employee” means an employee of the Corporation or any of its Affiliates.
     “Employee Award” means any Option, Stock Award, or Performance Award
granted, whether singly, in combination or in tandem, to a Participant who is an
Employee pursuant to such applicable terms, conditions and limitations
(including treatment as a Performance Award) as the Committee may establish in
order to fulfill the objectives of the Plan.
     “Employee Director” means an individual serving as a member of the Board
who is an Employee of the Corporation or any of its Affiliates.
     “Employer” means the Corporation and any Affiliate.
     “Equity Award” means any Option, Stock Award, or Performance Award (other
than a Performance Award denominated in cash) granted to a Participant under the
Plan.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Fair Market Value” of a share of Common Stock means, as of a particular
date, (i)(A) if Common Stock is listed on a national securities exchange, the
closing price per share of such Common Stock, as reported on the consolidated
transaction reporting system for the New York Stock Exchange or such other
national securities exchange on which the Common Stock is listed that is at the
applicable time the principal market for the Common Stock, or any other source
selected by the Committee, or, if there shall have been no such sales so
reported on that date, on the last preceding date on which such a sale was so
reported, (B) if Common Stock is not so listed, the mean between the closing bid
and asked price of Common Stock on that date, or, if there are no quotations
available for such date, on the last preceding date on which such a quotation
was reported, as reported on a recognized quotation system selected by the
Committee, or, if not so reported, then as reported by The Pink Sheets LLC (or a
similar organization or agency succeeding to its functions of reporting prices),
or (C) if Common Stock is not publicly traded, the most recent value determined
by an independent appraiser appointed by the Corporation for such purpose, or
(ii) if applicable, the price per share as determined in accordance with the
procedures of a third party administrator retained by the Corporation to
administer the Plan. Any determination of Fair Market Value shall be consistent
with Code Section 409A to the extent applicable.
     “Family Member” means a Participant’s spouse and any parent, stepparent,
grandparent, child, stepchild or grandchild of the Participant, including
adoptive relationships, or a trust, family limited partnership or any other
entity in which these persons (with or without the Participant) have more than
50% of the beneficial interest.

3



--------------------------------------------------------------------------------



 



     “Full Time Employee” means a person actively and regularly engaged in work
at least 40 hours a week.
     “Grandfathered Awards” means all Awards made pursuant to the Plan that were
earned and vested on or before December 31, 2004. Grandfathered Awards are
subject to the provisions of paragraph 2(b).
     “Grant Date” means the date an Award is granted to a Participant pursuant
to the Plan. The Grant Date for a substituted award is the Grant Date of the
original award.
     “Grant Price” means the price at which a Participant may exercise his or
her right to receive cash or Common Stock, as applicable, under the terms of an
Award.
     “Joint Venture” means any joint venture, partnership, limited liability
company or other non-corporate entity in which the Corporation has at least a
50% ownership, voting, capital or profits interests (in whatever form).
     “Non-employee Director” means an individual serving as a member of the
Board who is not an Employee of the Corporation or any of its Affiliates.
     “Option” means a right to purchase a specified number of shares of Common
Stock at a specified Grant Price, which is not intended to comply with the
requirements set forth in Section 422 of the Code.
     “Participant” means an Employee or Non-employee Director to whom an Award
has been granted under this Plan.
     “Performance Award” means an Award made pursuant to this Plan that is
subject to the attainment in the future of one or more Performance Goals.
     “Performance Goal” means a standard established by the Committee, to
determine in whole or in part whether a Qualified Performance Award shall be
earned.
     “Qualified Performance Award” means a Performance Award made to a
Participant who is an Employee that is intended to qualify as qualified
performance-based compensation under Section 162(m) of the Code, as described in
paragraph 8(a)(iii)(B) of the Plan.
     “Restricted Stock” means Common Stock that is restricted or subject to
forfeiture provisions.
     “Restriction Period” means a period of time beginning as of the Grant Date
of an Award of Restricted Stock and ending as of the date upon which the Common
Stock subject to such Award is no longer restricted or subject to forfeiture
provisions.
     “Retirement” means the Participant’s voluntary Separation from Service and,
where the context indicates, includes Vested Retirement. Calculation of
eligibility for Retirement shall be based on whole Years of Service on the date
as of which the calculation is being made. Any partial years shall be
disregarded.
     “Separation from Service” means a termination of services provided by a
Participant to his or her Employer (as defined below), whether voluntarily or
involuntarily, as determined by the Committee in accordance with Treasury
Regulation § 1.409A-1(h). In determining whether a Participant has incurred a
Separation from Service, the following provisions shall apply:

4



--------------------------------------------------------------------------------



 



     (a) For a Participant who provides services to an Employer as an employee,
except as otherwise provided in this definition, a Separation from Service will
occur when such Participant has experienced a termination of employment with the
Employer. A Participant will be considered to have experienced a termination of
employment when the facts and circumstances indicate that the Participant and
his or her Employer reasonably anticipate that either (A) no further services
will be performed for the Employer after a certain date, or (B) that the level
of bona fide services the Participant will perform for the Employer after such
date (whether as an employee or as an independent contractor) will permanently
decrease to no more than 331/3 percent of the average level of bona fide
services performed by the Participant (whether as an employee or an independent
contractor) over the immediately preceding 36-month period (or the full period
of services to the Employer if the Participant has been providing services to
the Employer less than 36 months).
     If a Participant is on military leave, sick leave, or other bona fide leave
of absence, the employment relationship between the Participant and the Employer
will be treated as continuing, provided that the period of the leave of absence
does not exceed 6 months, or if longer, so long as the Participant has a right
to reemployment with the Employer under an applicable statute or by contract. If
the period of a military leave, sick leave, or other bona fide leave of absence
exceeds 6 months and the Participant does not have a right to reemployment under
an applicable statute or by contract, the employment relationship will be
considered to be terminated for purposes of this Plan as of the first day
immediately following the end of such 6-month period. In applying the provisions
of this paragraph, a leave of absence will be considered a bona fide leave of
absence only if there is a reasonable expectation that the Participant will
return to perform services for the Employer.
     (b) For a Participant who provides services to an Employer as an
independent contractor, except as otherwise provided in this definition, a
Separation from Service will occur upon the expiration of the contract (or in
the case of more than one contract, all contracts) under which services are
performed for the Employer, provided that the expiration of such contract or
contracts is determined by the Committee to constitute a good-faith and complete
termination of the contractual relationship between the Participant and the
Employer.
     (c) For a Participant who provides services to an Employer as both an
employee and an independent contractor, a Separation from Service generally will
not occur until the Participant has ceased providing services for the Employer
as both as an employee and as an independent contractor, as determined in
accordance with the provisions set forth in subparagraphs (a) and (b) of this
definition, respectively. If a Participant either (i) ceases providing services
for an Employer as an independent contractor and begins providing services for
such Employer as an employee, or (ii) ceases providing services for an Employer
as an employee and begins providing services for such Employer as an independent
contractor, the Participant will not be considered to have experienced a
Separation from Service until the Participant has ceased providing services for
the Employer in both capacities, as determined in accordance with the applicable
provisions set forth in subparagraphs (a) and (b) of this definition.
     Notwithstanding the foregoing provisions in this subparagraph (c), if a
Participant provides services for an Employer as both an employee and as a
member of the board of directors of an Employer, to the extent permitted by
Treasury Regulation § 1.409A-1(h)(5), the services provided by the Participant
as a director will not be taken into account in determining whether the
Participant has experienced a Separation from Service as an employee, and the
services provided by the Participant as an employee will not be taken into
account in determining whether the Participant has experienced a Separation from
Service as a director.

5



--------------------------------------------------------------------------------



 



     (d) In addition, notwithstanding the provisions of this definition, where
as part of a sale or other disposition of substantial assets by an Employer to
an unrelated buyer, a Participant would otherwise experience a Separation from
Service as defined above, the Employer and the buyer shall retain the discretion
to specify, and may specify, that a Participant performing services for an
Employer immediately before the asset purchase transaction and providing
services to the buyer after and in connection with the asset purchase
transaction shall not experience a Separation from Service for purposes of this
Plan and the Participant shall be bound by same, provided that such transaction
and the specification meet the requirements of Code Section 409A.
     (e) For purposes of this definition, “Employer” means:
     (i) The entity for whom the Participant performs services and with respect
to which the legally binding right to an Award or payment under an Award arises;
and
     (ii) All other entities with which the entity described in subparagraph
(e)(i) of this definition would be aggregated and treated as a single employer
under Code Section 414(b) (controlled group of corporations) and Code Section
414(c) (group of trades or businesses under common control), as applicable. To
identify the group of entities described in the preceding sentence, an ownership
threshold of 50% shall be used as a substitute for the 80% minimum ownership
threshold that appears in, and otherwise must be used when applying, the
applicable provisions of (A) Code Section 1563 and the regulations thereunder
for determining a controlled group of corporations under Code Section 414(b),
and (B) Treasury Regulation § 1.414(c)-2 for determining the trades or
businesses that are under common control under Code Section 414(c).
     “Specified Employee” means any Participant who is determined to be a “key
employee” (as defined under Code Section 416(i) without regard to paragraph
(5) thereof) for the applicable period, as determined by the Corporation in
accordance with Treasury Regulation § 1.409A-1(i).
     “Stock Award” means an Award in the form of shares of Common Stock or Stock
Units, including an award of Restricted Stock.
     “Stock Unit” means a unit equal to one share of Common Stock (as determined
by the Committee) granted to either an Employee or a Non-employee Director.
     “Subsidiary” means any corporation of which the Corporation directly or
indirectly owns shares representing 50% or more of the combined voting power of
the shares of all classes or series of capital stock of such corporation which
have the right to vote generally on matters submitted to a vote of the
stockholders of such corporation.
     “Vested Retirement” means the voluntary termination of all employment by a
Participant (excluding a Non-employee Director) who is a Full Time Employee from
the Employer at any time after the Participant is age 55 or older, has at least
10 Years of Service and the sum of age and Years of Service equals at least 70.
Calculation of eligibility for Vested Retirement shall be based on whole years
of age and Years of Service on the date as of which the calculation is being
made. Any partial years shall be disregarded.
     “Years of Service” means the Participant’s years of employment with an
Employer. A Participant shall be credited with a Year of Service on each
anniversary of the date on which he or she was first employed with an Employer,
provided that the Participant continues to be employed by an Employer on such
anniversary date.

6



--------------------------------------------------------------------------------



 



4. Eligibility
     (a) Employees. Employees eligible for the grant of Employee Awards under
this Plan are those Employee Directors and Employees who hold positions of
responsibility and whose performance, in the judgment of the Committee, can have
a significant effect on the success of the Corporation and its Affiliates.
Notwithstanding the foregoing, Employees of Affiliates that are not considered a
single employer with the Corporation under Code Section 414(b) or Code Section
414(c) shall not be eligible to receive Employee Awards that are subject to Code
Section 409A until the Affiliate adopts this Plan as a participating employer in
accordance with paragraph 23.
     (b) Directors. Members of the Board eligible for the grant of Director
Awards under this Plan are those who are Non-employee Directors.
5. Common Stock Available for Awards
     Subject to the provisions of paragraph 15 hereof, no Award shall be granted
if it shall result in the aggregate number of shares of Common Stock issued
under the Plan plus the number of shares of Common Stock covered by or subject
to Awards then outstanding (after giving effect to the grant of the Award in
question) to exceed 4,834,470 shares (less any shares used, and plus any shares
that become available for grant, under the terms of this Plan, from May 8, 2008
until July 10, 2008). With respect to Awards made after July 10, 2008, and for
purposes of shares available for grant under the preceding sentence, shares of
Common Stock issued in connection with (a) the exercise of an Option shall be
counted as 1.0 shares against shares available for grant for every one share of
Common Stock issued in connection with such Option, and (b) any Award to be
settled in shares, other than an Option (and other than any Award settled in
cash), shall be counted as 1.4 shares against shares available for grant for
every one share of Common Stock issued in connection with such Award. The number
of shares of Common Stock that are the subject of Awards under this Plan that
are forfeited or terminated, expire unexercised, are settled in cash in lieu of
Common Stock or are exchanged for Awards that do not involve Common Stock, shall
again immediately become available for Awards hereunder. After July 10, 2008,
the net exercise of an Option (or a number less than the total number of shares
covered by the Option) will reduce the number of shares of Common Stock
available for issuance under this Plan by the entire number of shares of Common
Stock subject to the Option (or the portion thereof that shall have been
exercised), even though a smaller number of shares of Common Stock will actually
be issued upon such an exercise. Also, after July 10, 2008, shares of Common
Stock tendered or withheld to pay the exercise price of an Option, or to satisfy
a tax withholding obligation arising in connection with the exercise of an
Option or the vesting or payout of a Stock Award, will not become available for
grant or sale under the Plan. Shares of Common Stock delivered under the Plan in
settlement, assumption or substitution of outstanding awards or obligations to
grant future awards under the plans or arrangements of another entity shall not
reduce the maximum number of shares of Common Stock available for delivery under
the Plan, to the extent that such settlement, assumption or substitution is a
result of the Corporation or an Affiliate acquiring another entity or an
interest in another entity. The Committee may from time to time adopt and
observe such procedures concerning the counting of shares against the Plan
maximum as it may deem appropriate. The Board and the appropriate officers of
the Corporation shall from time to time take whatever actions are necessary to
file any required documents with governmental authorities, stock exchanges and
transaction reporting systems to ensure that shares of Common Stock are
available for issuance pursuant to Awards.
6. Administration
     (a) This Plan shall be administered by the Committee except as otherwise
provided herein.

7



--------------------------------------------------------------------------------



 



     (b) Subject to the provisions hereof, the Committee shall have full and
exclusive power and authority to administer this Plan and to take all actions
that are specifically contemplated hereby or are necessary or appropriate in
connection with the administration hereof. The Committee shall also have full
and exclusive power to interpret this Plan and to adopt such rules, regulations
and guidelines for carrying out this Plan as it may deem necessary or proper,
all of which powers shall be exercised in the best interests of the Corporation
and in keeping with the objectives of this Plan. The Committee may, in its
discretion, after considering tax and other potential legal implications,
(1) provide for the extension of the exercisability of an Option but only to the
extent such extension does not result in a modification of the Option for
purposes of Code Section 409A, (2) accelerate the vesting or exercisability of
an Award in connection with the death, Disability, Retirement or termination of
a Participant (including pursuant to a severance policy or plan approved by the
Board or the Committee), or a Change in Control, (3) eliminate or make less
restrictive any restrictions applicable to an Award, or waive any restriction or
other provision of this Plan (insofar as such provision relates to Awards) or an
Award, in connection with the death, Disability, Retirement or termination of a
Participant (including pursuant to a severance policy or plan approved by the
Board or the Committee), or a Change in Control, or (4) otherwise amend or
modify an Award in any manner that is either (i) not adverse to the Participant
to whom such Award was granted or (ii) consented to by such Participant;
provided, however, that payment in respect of an Award may be deferred only as
provided in paragraph 10 of this Plan. The Committee may correct any defect or
supply any omission or reconcile any inconsistency in this Plan or in any Award
in the manner and to the extent the Committee deems necessary or desirable to
further the Plan purposes. Any decision of the Committee, with respect to
Awards, in the interpretation and administration of this Plan shall lie within
its sole and absolute discretion and shall be final, conclusive and binding on
all parties concerned.
     (c) No member of the Committee or officer of the Corporation to whom the
Committee has delegated authority in accordance with the provisions of paragraph
7 of this Plan shall be liable for anything done or omitted to be done by him or
her, by any member of the Committee or by any officer of the Corporation in
connection with the performance of any duties under this Plan, except for his or
her own willful misconduct or as expressly provided by statute.
7. Delegation of Authority
     Following the authorization of a pool of cash or shares of Common Stock to
be available for Awards, the Committee may authorize the Chief Executive Officer
of the Corporation or a committee consisting solely of members of the Board to
grant individual Employee Awards from such pool pursuant to such conditions or
limitations as the Committee may establish. The Committee may also delegate to
the Chief Executive Officer and to other executive officers of the Corporation
its administrative duties under this Plan (excluding its granting authority)
pursuant to such conditions or limitations as the Committee may establish. The
Committee may engage or authorize the engagement of a third party administrator
to carry out administrative functions under the Plan.
8. Awards
     (a) The Committee shall determine the type or types of Awards to be made
under this Plan and shall designate from time to time the Participants who are
to be the recipients of such Awards. Each Award may, in the discretion of the
Committee, be embodied in an Award Agreement, which shall contain such terms,
conditions and limitations as shall be determined by the Committee in its sole
discretion and, if required by the Committee, shall be signed by the Participant
to whom the Award is granted and by an Authorized Officer for and on behalf of
the Corporation. Awards may consist of those listed in this paragraph 8(a) and
may be granted singly, in combination or in tandem. Awards may also be granted
in combination or in tandem with, in replacement of, or as alternatives to,
grants or rights under this Plan or any other plan of the Corporation or any of
its Affiliates, including the plan of any acquired

8



--------------------------------------------------------------------------------



 



entity. An Award may provide for the grant or issuance of additional,
replacement or alternative Awards upon the occurrence of specified events. All
or part of an Award may be subject to conditions established by the Committee,
which may include, but are not limited to, continuous service with the
Corporation and its Affiliates, achievement of specific business objectives,
increases in specified indices, attainment of specified growth rates and other
comparable measurements of performance.
     (i) Option. An Employee Award or Director Award may be in the form of an
Option. The Grant Price of an Option shall be not less than the Fair Market
Value of the Common Stock subject to such Option on the Grant Date.
Notwithstanding anything contrary contained in this Plan including paragraphs
8(a)(i)(A) and (B), in no event shall the term of the Option extend more than
ten (10) years after the Grant Date. Options may not include provisions that
“reload” the option upon exercise, or, unless the Option is structured to comply
with Code Section 409A, otherwise provide for the deferral of compensation
within the meaning of Code Section 409A other than the deferral of recognition
of income until the later of the exercise or disposition of the Option or the
time the Common Stock acquired pursuant to the exercise of the Option first
becomes substantially vested. Subject to the foregoing provisions and the
provisions of paragraph 11, the terms, conditions and limitations applicable to
any Options awarded to Participants pursuant to this Plan, including the Grant
Price, the term of the Options, the number of shares subject to the Option and
the date or dates upon which they become exercisable, shall be determined by the
Committee.
     (A) Except as is otherwise provided in the Award Agreement and subject to
Committee discretion as provided in paragraph 6(b):
     (1) all rights to exercise an Option shall terminate within four (4) months
after the date the Participant ceases to be an Employee, or ceases to be a
Director, whichever may occur later, for any reason other than death or
Disability (but in no event later than the end of the original period of the
Option).
     (2) In the event of a Participant’s death, an Option will terminate fifteen
(15) months thereafter (but in no event later than the end of the original
period of the Option).
     (3) In the event of a Participant’s Disability and resulting termination of
employment, an Option will terminate six (6) months after such Participant’s
employment termination date (but in no event later than the end of the original
period of the Option).
     (4) In the event the employment of the Participant is terminated for cause
(as determined by the Committee), all Options whether or not vested shall
terminate immediately.
     (5) All unvested Options are cancelled upon termination of employment;
except that all non-qualified Options granted prior to April 1, 2006 shall
immediately vest upon Vested Retirement.
     (B) However, if an Option is held by a Director who, on the date he or she
ceases to be a Director (and, if also an Employee, ceases to be an Employee),
has at least ten (10) years of service as a Director, then all Common Stock
subject to such Option will vest on the date the Director ceases to be a
Director, and all rights to exercise such Option will terminate three (3) years
thereafter (but in no event later than the original period of the Option). Also,
if an Option is held by a Director who, on the date he or she

9



--------------------------------------------------------------------------------



 



ceases to be a Director (and, if also an Employee, ceases to be an Employee),
has less than ten (10) years of service as a Director, then all Common Stock
subject to such Option will continue to vest in accordance with its terms for a
period of three (3) years following such date, and all rights to exercise such
Option will terminate three (3) years after such date (but in no event later
than the original period of the Option). If Options are awarded in the final two
(2) years of the term of a Director who is approaching age 70, or an Employee
Director who is at least age 55 with at least ten (10) years of service and his
or her age plus years of service equal at least 70, the outside exercise date is
the one provided in the Option or seven (7) years from the grant date, whichever
occurs earlier. This paragraph 8(a)(i)(B) shall not apply to a Participant who
is terminated for cause (as determined by the Committee).
     (C) However, if an Option granted prior to April 1, 2006 is held by a
Participant who retires and satisfies the test for Vested Retirement, then all
rights to exercise any and all Options will terminate 12 months following the
date of the Vested Retirement (but in no event later than the end of the
original period of the Option). To the extent that such Award provides a longer
term to exercise, such Award will control.
     (D) Attached hereto as Exhibit A are resolutions adopted by the Committee,
pertaining to vesting and exercise, which shall apply only to Options granted
prior to April 1, 2006. The provisions of paragraph 8(a)(i)(A)(5) and 8(a)(i)(C)
above are intended to incorporate such resolutions. To the extent of any
conflict between the terms of such resolutions and this Plan, the resolutions
will control.
     (ii) Stock Award. An Employee Award or Director Award may be in the form of
a Stock Award. The terms, conditions and limitations applicable to any Stock
Awards granted to Participants pursuant to this Plan shall be determined by the
Committee; provided that any Stock Award which is not a Performance Award shall
have a minimum Restriction Period of three years from the Grant Date, provided
that (A) the Committee may provide for earlier vesting upon a termination of
employment by reason of death, Disability or Retirement, (B) such three-year
minimum Restriction Period shall not apply to a Stock Award that is granted in
lieu of salary or bonus, (C) vesting of a Stock Award may occur incrementally
over the three-year minimum Restricted Period and (D) the restrictions set forth
in a Stock Award will terminate immediately if the Participant retires prior to
the date on which the restrictions would otherwise terminate and at Retirement
he or she is age 65 or older unless otherwise specified in an Award Agreement
entered into on or after January 1, 2008, or, if not yet age 65, as to Stock
Awards granted prior to April 1, 2006, the Participant satisfies the test for
Vested Retirement.
     (iii) Performance Award. Without limiting the type or number of Employee
Awards or Director Awards that may be made under the other provisions of this
Plan, an Employee Award or Director Award may be in the form of a Performance
Award. The terms, conditions and limitations applicable to any Performance
Awards granted to Participants pursuant to this Plan shall be determined by the
Committee; provided that any Stock Award which is a Performance Award shall have
a minimum Restriction Period of one year from the Grant Date, provided that the
Committee may provide for earlier vesting upon a termination of employment by
reason of death, Disability or Retirement. The Committee shall set Performance
Goals in its discretion which, depending on the extent to which they are met,
will determine the value and/or amount of Performance Awards that will be paid
out to the Participant.
     (A) Nonqualified Performance Awards. Performance Awards granted to
Employees or Directors that are not intended to qualify as qualified
performance-based

10



--------------------------------------------------------------------------------



 



compensation under Section 162(m) of the Code shall be based on achievement of
such goals and be subject to such terms, conditions and restrictions as the
Committee or its delegate shall determine.
     (B) Qualified Performance Awards. Performance Awards granted to Employees
under the Plan that are intended to qualify as qualified performance-based
compensation under Section 162(m) of the Code shall be paid, vested or otherwise
deliverable solely on account of the attainment of one or more pre-established,
objective Performance Goals established by the Committee prior to the earlier to
occur of (x) 90 days after the commencement of the period of service to which
the Performance Goal relates and (y) the lapse of 25% of the period of service
(as scheduled in good faith at the time the goal is established), and in any
event while the outcome is substantially uncertain. A Performance Goal is
objective if a third party having knowledge of the relevant facts could
determine whether the goal is met. Such a Performance Goal may be based on one
or more business criteria that apply to the Employee, one or more business units
or divisions of the Corporation or the applicable sector, or the Corporation as
a whole, and if so desired by the Committee, by comparison with a peer group of
companies. A Performance Goal may include one or more of the following:
(a) earnings, either in the aggregate or on a per-share basis, reflecting such
dilution of shares as the Committee deems appropriate, including operating
earnings, pre-tax earnings, earnings before interest and taxes, and earnings
before interest, taxes, depreciation and amortization; (b) gross or net revenue;
(c) operating or net cash flow; (d) financial return ratios (e.g., return or net
return on one or more of the following: assets, net assets, equity, invested
capital, revenue); (e) margins, including net, operating or pre-tax margins;
(f) total shareholder return; (g) financial ratios (e.g., debt to capitalization
or debt to equity); (h) growth in financial measures or ratios (e.g., revenue,
earnings, cash flow, stockholders’ equity, margins); (i) business process
metrics (e.g., asset turns, cycle time, and one or more elements of efficiency
or cost or expense); or (j) customer satisfaction, based on specified objective
goals, or a customer survey sponsored by the Corporation or one or more business
units or divisions of the Corporation.
     (C) Unless otherwise stated, such a Performance Goal need not be based upon
an increase or positive result under a particular business criterion and could
include, for example, maintaining the status quo or limiting economic losses
(measured, in each case, by reference to specific business criteria). In
interpreting Plan provisions applicable to Performance Goals and Qualified
Performance Awards, it is the intent of the Plan to conform with the standards
of Section 162(m) of the Code and Treasury Regulation § 1.162-27(e)(2)(i), as to
grants to those Employees whose compensation is, or is likely to be, subject to
Section 162(m) of the Code, and the Committee in establishing such goals and
interpreting the Plan shall be guided by such provisions. Prior to the payment
of any compensation based on the achievement of Performance Goals, the Committee
must certify in writing that applicable Performance Goals and any of the
material terms thereof were, in fact, satisfied. Subject to the foregoing
provisions, the terms, conditions and limitations applicable to any Qualified
Performance Awards made pursuant to this Plan shall be determined by the
Committee.
     (b) Notwithstanding anything to the contrary contained in this Plan, the
following limitations shall apply to any Employee Awards made hereunder:

11



--------------------------------------------------------------------------------



 



     (i) no Participant may be granted, during any fiscal year, Employee Awards
consisting of Options (including Options that are granted as Performance Awards)
that are exercisable for more than 1,110,995 shares of Common Stock;
     (ii) no Participant may be granted, during any fiscal year, Employee Awards
consisting of Stock Awards (including Stock Awards that are granted as
Performance Awards) covering or relating to more than 555,497 shares of Common
Stock (the limitation set forth in this clause (ii), together with the
limitation set forth in clause (i) above and (c)(i) and (ii) below, being
hereinafter collectively referred to as the “Stock Based Awards Limitations”);
and
     (iii) no Participant may be granted Employee Awards under this Plan payable
in cash (including Awards that are granted as Performance Awards) that will
result in a payment during any fiscal year in excess of $15,000,000, plus the
Black-Scholes Value, determined as of the Option Grant Date, of Options on
219,977 shares of Common Stock determined as if such Options had an Option Grant
Date on the effective date of the Employee Award.
     (c) Notwithstanding anything to the contrary contained in this Plan the
following limitations shall apply to any Director Awards made hereunder:
     (A) no Participant may be granted, during any fiscal year, Director Awards
consisting of Options (including Options that are granted as Performance Awards)
that are exercisable for more than 53,327 shares of Common Stock; and
     (B) no Participant may be granted, during any fiscal year, Director Awards
consisting of Stock Awards (including Stock Awards that are granted as
Performance Awards) covering or relating to more than 33,330 shares of Common
Stock.
9. Change in Control
     Notwithstanding the provisions of paragraph 8 hereof, unless otherwise
expressly provided in the applicable Award Agreement, or as otherwise specified
in the terms of an Equity Award, in the event of a Change in Control during a
Participant’s employment (or service as a Non-employee Director) with the
Corporation or one of its Affiliates, each Equity Award granted under this Plan
to the Participant shall become immediately vested and fully exercisable, with
performance-based equity awards vested at target level (regardless of the
otherwise applicable vesting or exercise schedules or Performance Goals provided
for under the Award Agreement or the terms of the Equity Award).
10. Payment of Awards
     (a) General.
     (i) Except as otherwise provided in paragraph 10(b) or an Award Agreement,
payment in respect of Awards granted on or after January 1, 2008 other than
Options will be made as soon as administratively practicable but no later than
60 days following the date on which the payment is no longer subject to a
substantial risk of forfeiture within the meaning of Code Section 409A;
provided, however, that payment may be made at a later date for administrative
reasons to the extent permitted by Code Section 409A; provided, further, that
the Participant shall not be permitted, directly or indirectly, to designate the
calendar year of payment. Delivery of Common Stock upon exercise of Options will
be made in accordance with paragraph 11.

12



--------------------------------------------------------------------------------



 



     (ii) Payment made to a Participant pursuant to an Award may be made in the
form of cash or Common Stock, or a combination thereof, and may include such
restrictions as the Committee shall determine, including, in the case of Common
Stock, restrictions on transfer and forfeiture provisions. If such payment is
made in the form of Restricted Stock, the Committee shall specify whether the
underlying shares are to be issued at the beginning or end of the Restriction
Period. In the event that shares of Restricted Stock are to be issued at the
beginning of the Restriction Period, the certificates evidencing such shares (to
the extent that such shares are so evidenced) shall contain appropriate legends
and restrictions that describe the terms and conditions of the restrictions
applicable thereto. In the event that shares of Restricted Stock are to be
issued at the end of the Restricted Period, the right to receive such shares
shall be evidenced by book entry registration or in such other manner as the
Committee may determine.
     (b) Deferral. With the approval of the Committee, payment in respect of
Awards other than Options may be deferred and paid either in the form of
installments or as a lump-sum payment. The Committee may permit selected
Participants to elect to defer payments of some or all types of such Awards or
any other compensation otherwise payable by the Corporation in accordance with
the provisions of this paragraph 10(b) and such other procedures as may be
established by the Committee and may provide that such deferred compensation may
be payable in shares of Common Stock. The Committee also may specify in an Award
Agreement or the terms of the Award that payment in respect of an Award will be
deferred. Any deferred payment pursuant to an Award, whether elected by the
Participant or specified by the Award Agreement or the terms of the Award, may
be forfeited if and to the extent that the Award Agreement or the terms of the
Award so provide. Any such deferral of payment will be made in accordance with
the following:
     (i) Initial Deferral Elections by Participants. Except as otherwise
provided in this paragraph 10(b), the Participant must make a written,
irrevocable election as to deferral of payment in respect of an Award and the
time and form of such payment on or before the deadline established by the
Committee, which shall be no later than:
     (A) December 31st of the calendar year preceding the calendar year during
which the Participant will commence performing the services giving rise to the
Award subject to the deferral election; or
     (B) for the first year in which the Participant becomes eligible to
participate in the Plan, 30 days after the date the Participant first becomes
eligible to participate in the Plan, provided that such an election will only be
effective with respect to the portion of the Award related to services performed
after the election.
     (ii) Initial Participant Deferral Elections for Performance-Based
Compensation. In the event that the Committee determines that a deferral
election may be made with respect to an Award that is Performance-Based
Compensation (as defined below), an eligible Participant may make a written,
irrevocable election as to deferral of payment in respect of the Award and the
time and form of such payment on or before the deadline established by the
Committee, which shall not be later than 6 months before the end of the
performance period.
     For purposes of this subparagraph, “Performance-Based Compensation” means
an Award, the amount of which, or the entitlement to which, is contingent on the
satisfaction of preestablished organizational or individual performance criteria
relating to a performance period of at least 12 consecutive months, as
determined by the Committee in accordance with Treasury Regulation §
1.409A-1(e). Performance criteria are considered preestablished if established
in writing by not later than 90 days after the commencement of the period of
service to which the

13



--------------------------------------------------------------------------------



 



criteria relates, provided that the outcome is substantially uncertain at the
time the criteria are established.
     For a Participant to be eligible to make a deferral election in accordance
with this subparagraph, the Participant must have performed services
continuously from the later of (A) the beginning of the performance period for
the Performance-Based Compensation or (B) the date upon which the performance
criteria with respect to the Performance-Based Compensation are established,
through the date on which the Participant makes the deferral election. In
addition, in no event may a deferral election under this subparagraph be made
after the Performance-Based Compensation has become readily ascertainable within
the meaning of Treasury Regulation § 1.409A-2(a)(8).
     (iii) Initial Participant Deferral Elections for Fiscal Year Compensation.
In the event that the Committee determines that a deferral election may be made
with respect to an Award that is Fiscal Year Compensation (as defined below),
the Participant may make a written, irrevocable election as to the deferral of
payment in respect of the Award and the time and form of such payment on or
before the deadline established by the Committee, which shall not be later than
the close of the Employer’s fiscal year immediately preceding the first fiscal
year in which any services are performed for which the Award is payable. For
purposes of this subparagraph, the term “Fiscal Year Compensation” means an
Award relating to a period of service coextensive with one or more consecutive
fiscal years of the Employer, of which no amount is paid or payable during the
fiscal year(s) constituting the period of service.
     (iv) Initial Participant Deferral Elections for Short-Term Deferrals. If a
Participant has a legally binding right to an Award under the Plan or a payment
under an Award in a subsequent calendar year that, absent a deferral election,
would be treated as a short-term deferral within the meaning of Treasury
Regulation § 1.409A-1(b)(4) and the Committee determines that a deferral
election may be made with respect to payment in respect of the Award, the
Participant may make a written, irrevocable election to defer such payment in
accordance with the requirements of subparagraph (vii) of this paragraph,
applied as if the payment were a deferral of compensation and the scheduled
payment date for the payment were the date the substantial risk of forfeiture
lapses. The Committee may provide in the deferral election that the deferred
payment will be payable upon a Change in Control without regard to the five-year
additional deferral requirement in subparagraph (vii) of this paragraph 10(b).
     (v) Initial Participant Deferral Elections for Compensation Subject to a
Risk of Forfeiture. If a Participant has a legally binding right to an Award
under the Plan or payment in respect of an Award in a subsequent year and the
payment of or under the Award is subject to a forfeiture condition requiring the
Participant’s continued services for a period of at least 12 months from the
date the Participant obtains the legally binding right, the Committee may permit
the Participant to make a written, irrevocable election to defer such payment no
later than the 30th day after the Participant obtains the legally binding right
to the payment, provided that the election is made at least 12 months in advance
of the earliest date at which the forfeiture condition could lapse, as
determined in accordance with Treasury Regulation § 1.409A-2(a)(5). For purposes
of this subparagraph, a condition will not be treated as failing to require the
Participant to continue to provide services for a period of at least 12 months
from the date the Participant obtains the legally binding right merely because
the condition immediately lapses upon Disability or death of the Participant or
upon a Change in Control. However, if the Participant’s Disability or death or a
Change in Control event occurs before the end of such 12-month period, a
deferral election under this subparagraph will be effective only if it would be
permissible under another subparagraph of this paragraph 10(b).

14



--------------------------------------------------------------------------------



 



     (vi) Deferrals by Committee. If an Award is made that provides for the
deferral of compensation for services performed during a Participant’s taxable
year and the Participant is not given an opportunity to elect the time or form
of payment of such Award, the Committee must designate the time and form of
payment no later than the time the Participant first has a legally binding right
to the Award or, if later, the time the Participant would be required under this
subparagraph 10(b) to make such an election if the Participant were provided
such an election.
     (vii) Subsequent Participant Deferral Elections. Notwithstanding the
foregoing provisions of this paragraph 10(b), with approval of the Committee, a
Participant may elect to further delay payment in respect of an Award or change
the form of payment if:
     (A) the election will not take effect until at least 12 months after the
date on which the election is made;
     (B) for any payment not made on account of death or Disability, the payment
is deferred for a period of not less than five years from the date the payment
would otherwise have been paid and not later than the expiration date of the
Award; and
     (C) any election related to a payment to be made at a specified time or
pursuant to a fixed schedule must be made not less than 12 months before the
date the payment is scheduled to be paid.
Notwithstanding the foregoing or any other provision of this Plan to the
contrary, the Committee may permit Participants to make new payment elections on
or before December 31, 2008, with respect to the time and/or form of payment in
respect of an Award, provided that the election applies only to amounts that
would not otherwise be payable in the year in which the election is made and
does not cause an amount to be paid in the year in which the election is made
that would not otherwise be payable in that year.
     (viii) Acceleration of Payments. Notwithstanding any provision of this
Plan, an Award Agreement or a deferral election to the contrary, the Committee,
in its discretion, may accelerate payment in respect of an Award in accordance
with the provisions of Treasury Regulation § 1.409A-3(j)(4)(ii) through (xiv).
     (ix) Delay of Payments. Notwithstanding any provision of this Plan, an
Award Agreement or a deferral election to the contrary, payment in respect of an
Award may be delayed by the Committee under the circumstances described in
Treasury Regulation § 1.409A-2(b)(7), provided that the Committee treats all
payments to similarly situated Participants on a reasonably consistent basis.
     (c) Permissible Payment Events/Times. The Committee may specify any one or
more of the following as an event upon or a time at which payment of the vested
portion of an Award may be made pursuant to a deferral election under paragraph
10(b): (i) Separation from Service, (ii) Disability, (iii) death, (iv) a
specified date or pursuant to a fixed schedule, or (v) a Change in Control. The
Committee may provide for payment upon the earliest or latest of more than one
such event or time.
     (d) Time of Payment. The payment date with respect to payment of an Award
that is deferred under paragraph 10(b) shall be the permissible payment event or
time under paragraph 10(c) designated by the Participant or the Committee, as
applicable, in accordance with paragraph 10(b). Payment in respect of an Award
shall be made within 60 days following the payment date; provided, however, that
payment may be made at a later date for administrative reasons to the extent
permitted by

15



--------------------------------------------------------------------------------



 



Code Section 409A; provided, further, that the Participant shall not be
permitted, directly or indirectly, to designate the calendar year of the
payment.
     (e) Specified Employees. Any provision of the Plan to the contrary
notwithstanding, if any payment in respect of a Participant’s Award provides for
a deferral of compensation under Code Section 409A and the Participant is a
Specified Employee as of the date of his or her Separation from Service, no
payment on account of the Participant’s Separation from Service may be made with
respect to such Participant before the date that is six months after the
Participant’s Separation from Service (or, if earlier than the end of the
six-month period, the date of the Participant’s death). In such case, any
payment that would be made within such six-month period will be accumulated and
paid in a single lump sum on the on the earliest business day that complies with
the requirements of Code Section 409A.
     (f) Dividends, Earnings and Interest. Rights to dividends or Dividend
Equivalents may be extended to and made part of any Stock Award, subject to such
terms, conditions and restrictions as the Committee may establish. The Committee
may also establish rules and procedures for the crediting of interest or other
earnings on deferred cash payments and Dividend Equivalents for Stock Awards.
     (g) Substitution of Awards. Subject to paragraphs 13 and 15, at the
discretion of the Committee and after considering tax and other potential legal
implications, a Participant who is an Employee may be offered an election to
substitute an Employee Award for another Employee Award or Employee Awards of
the same or different type.
11. Option Exercise
     Following exercise the Grant Price shall be paid in full in cash at the
time of delivery of the stock or, if permitted by the Committee and elected by
the optionee, the optionee may purchase such shares by means of tendering Common
Stock owned by the optionee, or having the Corporation withhold from the shares
otherwise issuable pursuant to the Option an appropriate number of shares of
Common Stock, valued at Fair Market Value on the date of exercise, or any
combination thereof. The Committee shall determine acceptable methods for
Participants to tender Common Stock or have Common Stock withheld in payment of
the Grant Price. The Committee may provide for procedures to permit the exercise
or purchase of such Awards by use of the proceeds to be received from the sale
of Common Stock issuable pursuant to an Award. The Committee may adopt
additional rules and procedures regarding the exercise of Options from time to
time, provided that such rules and procedures are not inconsistent with the
provisions of this paragraph.
     An optionee desiring to pay the Grant Price of an Option by tendering
Common Stock using the method of attestation may, subject to any such conditions
and in compliance with any such procedures as the Committee may adopt, do so by
attesting to the ownership of Common Stock of the requisite value in which case
the Corporation shall issue or otherwise deliver to the optionee upon such
exercise a number of shares of Common Stock subject to the Option equal to the
result obtained by dividing (a) the excess of the aggregate Fair Market Value of
the shares of Common Stock subject to the Option for which the Option (or
portion thereof) is being exercised over the Grant Price payable in respect of
such exercise by (b) the Fair Market Value per share of Common Stock subject to
the Option, and the optionee may retain the shares of Common Stock the ownership
of which is attested.
     If an optionee desires to pay the Grant Price of an Option by having the
Corporation withhold from the shares otherwise issuable pursuant to the Option
shares of Common Stock of the requisite value, then, subject to any conditions
and in compliance with any procedures as the Committee may adopt, the
Corporation shall issue or otherwise deliver to the optionee upon such exercise
a number of shares of Common Stock subject to the Option equal to the result
obtained by dividing (a) the excess of the

16



--------------------------------------------------------------------------------



 



aggregate Fair Market Value of the shares of Common Stock subject to the Option
for which the Option (or portion thereof) is being exercised over the Grant
Price payable in respect of such exercise by (b) the Fair Market Value per share
of Common Stock subject to the Option.
12. Taxes
     The Corporation or its designated third party administrator shall have the
right to deduct applicable taxes from any Employee Award payment and withhold,
at the time of delivery or vesting of cash or shares of Common Stock under this
Plan, an appropriate amount of cash or number of shares of Common Stock or a
combination thereof for payment of taxes or other amounts required by law or to
take such other action as may be necessary in the opinion of the Corporation to
satisfy all obligations for withholding of such taxes. The Committee may also
permit withholding to be satisfied by the transfer to the Corporation of shares
of Common Stock theretofore owned by the holder of the Employee Award with
respect to which withholding is required. If shares of Common Stock are used to
satisfy tax withholding, such shares shall be valued based on the Fair Market
Value when the tax withholding is required to be made. The Committee may provide
for loans, on either a short term or demand basis, from the Corporation to a
Participant who is an Employee to permit the payment of taxes required by law.
13. Amendment, Modification, Suspension or Termination of the Plan
     The Board may amend, modify, suspend or terminate this Plan for the purpose
of meeting or addressing any changes in legal requirements or for any other
purpose permitted by law, except that (i) no amendment or alteration that would
adversely affect the rights of any Participant under any Award previously
granted to such Participant shall be made without the consent of such
Participant and (ii) no amendment or alteration shall be effective prior to its
approval by the stockholders of the Corporation to the extent such approval is
required by applicable legal requirements or the requirements of the securities
exchange on which the Corporation’s stock is listed. Notwithstanding anything
herein to the contrary, except in connection with a corporate transaction
involving the Corporation (including, without limitation, a subdivision or
consolidation of outstanding shares, stock dividend, stock split, extraordinary
cash dividend, recapitalization, capital reorganization, split-up, spin-off,
merger, consolidation, combination or exchange of shares), (a) the terms of
outstanding Awards may not be amended to reduce the exercise price of Options,
(b) Options will not be repriced, replaced, or regranted through cancellation or
by decreasing the Grant Price of a previously granted Option, and
(c) outstanding Options will not be replaced with cash or another Award, in each
case without approval of the Corporation’s stockholders.
14. Assignability
     (a) Except as provided in paragraphs 14(b) and (c), no Award or any other
benefit under this Plan shall be assignable or otherwise transferable except by
will, beneficiary designation, the laws of descent and distribution, or a
domestic relations order. The Committee may prescribe and include in applicable
Award Agreements or the terms of the Award other restrictions on transfer. No
right or interest of a Participant in any Award may be pledged, encumbered or
hypothecated to, or in favor of, any party other than the Corporation or an
Affiliate. Any attempted assignment of an Award or any other benefit under this
Plan in violation of this paragraph 14 shall be null and void.
     (b) During his or her lifetime a Participant may transfer an Award without
value or consideration to any Family Member if the transfer is approved by the
Committee, in its discretion. A Participant seeking a transfer of an Award
pursuant to this subparagraph shall make a request for approval to the Committee
by contacting the Corporation in writing. The Committee shall be under no
obligation to grant a request for a transfer to a Family Member. If an Award is
transferred as contemplated herein, such transferred Award may not be
subsequently transferred by the transferee (other than another transfer meeting
the conditions herein) except by will or the laws of descent and distribution. A
transferred

17



--------------------------------------------------------------------------------



 



Award shall continue to be governed by and be subject to the terms and
limitations of this Plan and the relevant Award Agreement, and the transferee
shall be entitled to same rights as a Participant, as if the transfer had not
taken place.
     (c) A Participant may, in the manner determined by the Committee, designate
a beneficiary to exercise the rights of the Participant and to receive any
distribution with respect to any Award upon the Participant’s death. A
beneficiary, legal guardian, legal representatives, or other person claiming any
rights pursuant to this Plan is subject to all the terms and conditions of the
Plan and any Award Agreement applicable to the Participant, except to the extent
the Plan and Award Agreement otherwise provides, and any additional restrictions
deemed necessary or appropriate by the Committee. If no beneficiary has been
designated or survives the Participant, payments to be made to the person
entitled thereto pursuant to the Participant’s will or the laws of descent and
distribution. If a beneficiary designation conflicts with an assignment by will,
the beneficiary designation will prevail. Subject to the foregoing, a
beneficiary designation may be changed or revoked by a Participant at any time
provided the change or revocation is provided to the Corporation on behalf of
the Committee.
15. Adjustments
     (a) The existence of outstanding Awards shall not affect in any manner the
right or power of the Corporation or its stockholders to make or authorize any
or all adjustments, recapitalizations, reorganizations or other changes in the
capital stock of the Corporation or its business or any merger or consolidation
of the Corporation, or any issue of bonds, debentures, preferred or prior
preference stock (whether or not such issue is prior to, on a parity with or
junior to the existing Common Stock) or the dissolution or liquidation of the
Corporation, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding of any kind, whether or not
of a character similar to that of the acts or proceedings enumerated above.
     (b) In the event of any subdivision or consolidation of outstanding shares
of Common Stock, declaration of a dividend payable in shares of Common Stock or
other stock split, then (i) the number of shares of Common Stock reserved under
this Plan, (ii) the number of shares of Common Stock covered by outstanding
Awards, (iii) the Grant Price or other price in respect of such Awards, (iv) the
appropriate Fair Market Value and other price determinations for such Awards,
and (v) the Stock Based Awards Limitations shall each be proportionately
adjusted to reflect such transaction. In the event of any other recapitalization
or capital reorganization of the Corporation, any consolidation or merger of the
Corporation with another corporation or entity, the adoption by the Corporation
of any plan of exchange affecting Common Stock or any distribution to holders of
Common Stock of securities or property (other than normal cash dividends or
dividends payable in Common Stock), the Board may make appropriate adjustments
to (i) the number of shares of Common Stock reserved under this Plan, (ii) the
number of shares of Common Stock covered by Awards, (iii) the Grant Price or
other price in respect of such Awards, (iv) the appropriate Fair Market Value
and other price determinations for such Awards, and (v) the Stock Based Awards
Limitations to reflect such transaction; provided that such adjustments shall
only be such as are necessary to maintain the proportionate interest of the
holders of the Awards and preserve, without increasing, the value of such
Awards. In the event of a corporate merger, consolidation, acquisition of
property or stock, separation, reorganization or liquidation, the Board shall be
authorized (x) to assume under the Plan previously issued compensatory awards,
or to substitute new Awards for previously issued compensatory awards, including
Awards, as part of such adjustment or (y) to cancel Awards that are Options and
give the Participants who are the holders of such Awards notice and opportunity
to exercise for 30 days prior to such cancellation.

18



--------------------------------------------------------------------------------



 



16. Restrictions
     No Common Stock or other form of payment shall be issued with respect to
any Award unless the Corporation shall be satisfied based on the advice of its
counsel that such issuance will be in compliance with applicable federal and
state securities laws. Certificates evidencing shares of Common Stock delivered
under this Plan (to the extent that such shares are so evidenced) may be subject
to such stop transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, any securities exchange or transaction reporting system
upon which the Common Stock is then listed or to which it is admitted for
quotation and any applicable federal or state securities law. The Committee may
cause a legend or legends to be placed upon such certificates (if any) to make
appropriate reference to such restrictions.
17. Unfunded Plan
     This Plan shall be unfunded. Although bookkeeping accounts may be
established with respect to Participants under this Plan, any such accounts
shall be used merely as a bookkeeping convenience, including bookkeeping
accounts established by a third party administrator retained by the Corporation
to administer the Plan. The Corporation shall not be required to segregate any
assets for purposes of this Plan or Awards hereunder, nor shall the Corporation,
the Board or the Committee be deemed to be a trustee of any benefit to be
granted under this Plan. Any liability or obligation of the Corporation to any
Participant with respect to an Award under this Plan shall be based solely upon
any contractual obligations that may be created by this Plan and any Award
Agreement or the terms of the Award, and no such liability or obligation of the
Corporation shall be deemed to be secured by any pledge or other encumbrance on
any property of the Corporation. Neither the Corporation nor the Board nor the
Committee shall be required to give any security or bond for the performance of
any obligation that may be created by this Plan.
18. Right to Employment
     Nothing in the Plan or an Award Agreement shall interfere with or limit in
any way the right of the Corporation or an Affiliate to terminate any
Participant’s employment or other service relationship at any time, nor confer
upon any Participant any right to continue in the capacity in which he or she is
employed or otherwise serves the Corporation.
19. Successors
     All obligations of the Corporation under the Plan with respect to Awards
granted hereunder shall be binding on any successor to the Corporation, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Corporation.
20. Governing Law
     This Plan and all determinations made and actions taken pursuant hereto, to
the extent not otherwise governed by mandatory provisions of the Code or the
securities laws of the United States, shall be governed by and construed in
accordance with the laws of the State of Texas.
21. Effectiveness
     The Plan was submitted to the stockholders of the Corporation for approval
and approved at the 2003 annual meeting of shareholders to be effective as of
April 1, 2003. The Plan has been amended since then by the Board from time to
time. The Plan was submitted to the stockholders of the Corporation

19



--------------------------------------------------------------------------------



 



for re-approval of the performance goals and to approve additional amendments,
and was approved at the 2008 annual meeting of shareholders to be effective as
of May 7, 2008, except as otherwise provided. The Plan has been amended and
restated since then by the Board with the most recent amendment effective
October 8, 2008.
22. NYSE Limitations
     If any provision of this Plan has the effect of increasing the number of
shares available for Awards hereunder by adding back shares and such provision
constitutes a “formula” under the formula plan rules of the New York Stock
Exchange, Inc. (“NYSE”) (including Section 303A.08 of the NYSE’s Listed Company
Manual), then the portion of such provision that constitutes a “formula” shall
be operative only until, and shall cease to be effective on, the date that is
10 years after July 17, 2003 or, if later, the date of the most recent
shareholder approval of the Plan.
23. Adoption By Affiliates
     With the consent of the Committee, any Affiliate that is not considered a
single employer with the Corporation under Code Section 414(b) or Code Section
414(c) may adopt the Plan for the benefit of its Employees by written instrument
delivered to the Committee before the grant of any Award subject to Code
Section 409A to the Affiliate’s Employees under the Plan.

20



--------------------------------------------------------------------------------



 



Exhibit A
to the
Centex Corporation 2003 Equity Incentive Plan
Resolution related to stock options adopted by the Compensation and Management
Development Committee of the Board of Directors of Centex Corporation on May 13,
2004.
     RESOLVED, that all non-qualified options held by Full Time Employees to
acquire common stock of Centex Corporation awarded under any of the stock plans
listed below, whether awarded before or after May 13, 2004, shall be subject to
the following from and after May 13, 2004:

  1.   If an optionee shall voluntarily terminate employment and at such time he
or she is age 55 or older, has at least 10 Years of Service and the sum of age
and Years of Service equals at least 70, then all non-qualified options held by
him or her shall immediately vest upon the termination of employment (“Vested
Retirement”).     2.   All rights to exercise such vested options will terminate
12 months following the date of such Vested Retirement. However, to the extent
that an option agreement provides a longer time to exercise following voluntary
termination of employment, then such agreement will control.     3.   As used
herein: “Full Time Employee” means a person actively and regularly engaged in
work at least 40 hours a week; and “Years of Service” means an optionee’s years
of employment with Centex Corporation or any of its Affiliates. An optionee
shall be credited with a Year of Service on each anniversary of the date on
which he or she was first employed by Centex Corporation or its Affiliate,
provided that the optionee continues to be employed by such employer on such
anniversary date.     4.   The stock plans covered are:

  •   Centex Corporation Amended and Restated 1987 Stock Option Plan     •  
Seventh Amended and Restated 1998 Centex Corporation Employee Non-Qualified
Stock Option Plan     •   Amended and Restated Centex Corporation 2001 Stock
Plan     •   Amended and Restated Centex Corporation 2003 Equity Incentive Plan

     FURTHER RESOLVED, that the appropriate officers of the Corporation are
hereby directed to take all steps that they deem necessary or appropriate to
communicate the substance of the foregoing resolution to option holders who are
affected and, where they deem necessary, to document the substance of this
resolution by way of amendments to the stock plans and to existing option
agreements.

